Order, Supreme Court, New York County, entered on November 8, 1976, unanimously affirmed on the *514opinions of Stecher, J., in the companion cases of Matter of Fribesco (Mitsui & Co.) and Matter of Pagnan & F.LLI. (Finagrain, S.A.), and judgment of said court entered on November 22, 1976, unanimously affirmed on the opinion of Stecher, J. in Matter of Pagnan & F.LLI. (Finagrain, S.A.). Respondent shall recover of appellant $40 costs and disbursements of these appeals. Concur—Murphy, P. J., Lupiano, Evans, Capozzoli and Markewich, JJ.